CORRECTED ALLOWABILITY NOTICE

	In the Allowability Notice mailed 1/13/2021, canceled claim 6 was inadvertently indicated as allowed. This office action corrects the listing of allowed claims. 

EXAMINER COMMENT
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.
 
ALLOWED CLAIMS
	Claims 1, 2, 4, 5, 7, 8, 10, 15-17, 24, 25, 27, 29, and 32-34 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments to the claims have overcome the prior art.  Specifically, the closest prior art is Merlini (cited in the previous office action), which teaches the use of a flow sensors and level sensors to maintain the blood level within a reservoir.  Merlini, however, does not teach or suggest that the controller is configured to (1) only when the quantity of blood is below the first blood quantity threshold, perform closed 
Ellingboe (2002/0085952) also teaches a similar extracorporeal system wherein a closed loop control system is used to maintain the blood level between minimum and maximum levels [0044].  Ellingboe, however, does not perform such that (1) only when the quantity of blood is below the first blood quantity threshold, perform closed loop control of the pump, based on the measured outgoing flow rate and the measured venous flow rate to prevent the outgoing flow rate from exceeding the venous flow rate so as to arrest a decrease of blood in the blood reservoir, and (2) while the quantity of blood is above the first blood quantity threshold, cause the controller to control the pump independently of the measured venous flow rate.  Ellingboe does not teach flow sensors upstream and downstream of the reservoir, and therefore cannot possibly provide closed loop control based on the measured outgoing flow rate and the measured venous flow rate to prevent the outgoing flow rate from exceeding the venous flow rate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILIP R WIEST/Primary Examiner, Art Unit 3781